 Case 2:21-cv-12835-ES-LDW Document 6 Filed 06/24/21 Page 1 of 1 PageID: 27




SCURA, WIGFIELD, HEYER, STEVENS & CAMMAROTA, LLP
1599 Hamburg Turnpike
Wayne, New Jersey 07470
Tel.: 973-696-8391
Fax: (973) 696-8571
JOHN J. SCURA III, ESQ., Attorney ID (022771993)
Counsel to Plaintiff

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


 SCURA, WIGFIELD, HEYER,
 STEVENS & CAMMAROTA, LLP

                               Plaintiff,
                                                   Docket No.: 2:21-cv-12835
 v.

 CITIBANK, NA, ACCESS BANK, PLC
 (formerly DIAMOND BANK, PLC), JOHN
 DOES 1-100, ABC CORPORATIONS 1-100,                  STIPULATION OF DISMISSAL
 (being fictitious parties),                       WITHOUT PREJUDICE AS TO ACCESS
                                                   BANK PLC (formerly DIAMOND BANK,
                               Defendants.                       PLC)


       The Plaintiff, Scura, Wigfield, Heyer, Stevens & Cammarota, LLP (hereinafter referred

to as “Plaintiff”), by and through their counsel hereby stipulate and agree to a voluntary

dismissal without prejudice as to any and all claims against Defendant ACCESS BANK, PLC

(formerly DIAMOND BANK, PLC), (“Defendant”), and Plaintiff’s Complaint is hereby

dismissed without prejudice as this Defendant. There has been no settlement or payment made

on behalf of this Defendant.

                                              SCURA, WIGFIELD, HEYER, STEVENS &
                                              CAMMAROTA, LLP
                                              Attorneys for Plaintiff


Dated: June 24, 2021                          /s/ John J. Scura III, Esq.
                                              By: JOHN J. SCURA III, ESQ.
